Abatement Order filed February 10, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00415-CV
                                    ____________

        IN THE INTEREST OF J.C.P., JR. AND C.N.P., CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-36000

                                      ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
July 1, 2021. Appellant timely requested findings of fact and conclusions of law
and timely reminded the trial court when the findings and conclusions were
overdue. The trial court did not file the requested findings and conclusions. In his
brief filed January 28, 2022, appellant’s first issue complains of the trial court’s
failure to file findings of fact and conclusions of law.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      Appellant claims he cannot properly present or frame his issues without the
findings and conclusions. In this case, therefore, we cannot say that the record
affirmatively discloses no injury. Because the trial judge continues to serve on the
district court, the error in this case is remediable. See Tex. R. App. P. 44.4. The
proper remedy is to abate the appeal and direct the trial court to correct its error.
See Zeiba v. Martin, 928 S.W.2d 782, 786 (Tex. App.—Houston [14th Dist.] 1996,
no writ). We ORDER the trial court to file findings of fact and conclusions of law
on or before March 2, 2022. Within ten days after the trial court has filed findings
of fact and conclusions of law, any party may file a request for specified additional
or amended findings or conclusions. The trial court shall file any additional or
amended findings that are appropriate within ten days after such a request is filed.
The trial court’s findings of fact and conclusions of law, and any additional and
amended findings or conclusions, shall be included in a supplemental clerk’s
record to be filed with this court on or before April 1, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

                                   PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.